DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on February 4, 2022 has been received and fully considered.
The previous claim rejection made under 35 U.S.C. 112 (b) as indicated in the Office action dated August 4, 2021 is withdrawn in view of amendment made to claim 1 and 6. 
The previous claim rejections made under 35 U.S.C. 102 are  withdrawn in view of amendment made to claims 1 and 6.  New rejections are made. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bujard et al. (EP2217665 B1, August 18, 2010, cited in IDS) (“Bujard” hereunder).  
Bujard discloses interference pigments having platelet shaped substrates and a layer structure comprising at least SnO2/TiO2 (Mo) /SnO2/TiO2 (Mo).  See paragraph 
[0097].  The reference teaches that the individual TiO2 and SnO2 layers have a high refractive index.  See [0040].  The reference further teaches that the particle size of the flakes having median particle size of 24-40 microns are preferred.  See [0076]; instant claim 1. 
Regarding claims 2, 3 and 6, the reference teaches that the pigments have a substrate selected from natural or synthetic mica, Al2O3, silica flakes or glass flakes.  See [0037, 0097].  
Regarding claim 4, the reference particularly teaches “SiO2, SiO2/SiOx/SiO2. . . having on top of the substrate a layer (a)”, suggests that the aforementioned substrates including glass flakes coated with SiO2 or the SiO2/SiOx/SiO2. See [0059].  
Regarding claim 7, the reference teaches that the thickness of the TiO2 or TiO2(Mo) layers is within the ranges of 20-200 nm and especially 50-150 nm; the thickness of the SnO2 layer is in general in the range of 1-20 nm, especially 1-10 nm.  See [0101]. Thus, the sum of the layers would meet the presently claimed range of less than or equal to 300 nm.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bujard as applied to claims 1-4, 6 and 7 as above, and further in view of Shimizu et al. (US 20120091702 A1, published April 19, 2012) (“Shimizu” hereunder). 
Bujard teaches that the TiO2 layer (layer B and/or D) is doped with elements mobidium and/or tungsten.  See [0013].  The reference fails to teach one or more alkaline metals or earth alkaline metals as the doping material. 
Shimizu teaches alkaline earth metal oxides on a pigment layer (gamma iron oxide) imparts the pigments an improved dispersibility, a better gloss, a clearer color and an improved stability to heat and weathering; the reference further teaches that the interference color of the pigment impart a higher chroma. See [0037].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Bujard and dope the TiO2 layer with alkaline earth metal oxides as motivated by Shimizu.  The skilled artisan would have been motivated to do so, as 1) both references are directed to interference pigments with doped metal oxide layers; and 2) Shimizu teaches that doping such surfaces with an alkaline earth metal oxide improves dispersibility, gloss, the clarity of color and stability to heat and weathering.  Since the pigments of both references are interference pigments made of metal oxide layers doped with other metals, by combining the teachings of the references the skilled artisan would have had a reasonable expectation of successfully producing interference pigments of the metal layers as described in Bujard which have improved properties. 
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot in view of the new grounds of rejection as indicated above. 
In response to applicant’s argument that the claimed pigments do not have the high chroma present in the prior art pigments, all the structural limitation of the present claims are met by the prior art disclosure. Thus the physical properties of the disclosed pigments are also present in the presently claimed product.   

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617